Citation Nr: 1520660	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 26, 2013 and higher than 30 percent thereafter (excluding periods of temporary total rating), for arthritis and remote anterior cruciate ligament injury, right knee.

2.  Entitlement to a rating in excess of 70 percent for depression, prior to September 26, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1984. 

In June 2008, the RO denied a higher rating for the right knee disability, granted a 50 percent rating for major depression, and denied entitlement to a TDIU.  In August 2013, the Board remanded the claims for additional development.  In February 2014, the RO granted a 30 percent rating for a right knee disability effective September 26, 2013, a 70 percent rating effective January 31, 2008 and a 100 percent rating for depression, effective September 26, 2013, and granted entitlement to TDIU effective December 12, 2007.  

As the AOJ assigned a 100 percent rating for depression, effective September 26, 2013, this is considered a full grant regarding the increased rating claim for depression for that period on appeal.


FINDINGS OF FACT

1.  Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issues of entitlement to a rating higher than 20 percent prior to September 26, 2013, and higher than 30 percent thereafter, for a right knee disability, and the issue of entitlement to a rating higher 70 percent for depression prior to September 26, 2013.

2.  Entitlement to a TDIU was granted in February 2014 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to a TDIU .


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a rating in excess of 20 percent prior to September 26, 2013, and 30 percent thereafter, for arthritis and remote anterior cruciate ligament injury, right knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a rating in excess of 70 percent for depression, prior to September 26, 2013, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The Board lacks jurisdiction over the issue of entitlement to a TDIU because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In February 2014, the RO assigned a 30 percent rating for a right knee disability effective September 26, 2013, and assigned a 70 percent rating, effective January 31, 2008, and a 100 percent rating, effective September 26, 2013, for depression.  In a March 2014 statement, the Veteran indicated that he was withdrawing all open appeals.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claims for higher ratings and, consequently, the Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.

Additionally, the Veteran's claim for entitlement to a TDIU was granted in the February 2014 rating decision issued by the AOJ.  He did not perfect an appeal with regard to the effective date assigned assigned.  Therefore, the Board lacks jurisdiction over the issue of entitlement to a TDIU because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent, prior to September 26, 2013, and 30 percent thereafter, for arthritis and remote anterior cruciate ligament injury, right knee is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 70 percent for depression, prior to September 26, 2013, is dismissed.

The appeal as to the issue of entitlement to a TDIU is moot, and the issue is dismissed for lack of jurisdiction.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


